Citation Nr: 1414257	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-46 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

After the hearing, additional private treatment records were submitted in support of the claim for service connection.  This evidence was not accompanied by a waiver of RO consideration; however, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to obtain an etiological opinion regarding his claimed back disorder.  On remand, any outstanding pertinent records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the Columbia VA Medical Center (VAMC), to include the Greenville outpatient clinic (OPC), dated since October 2010; and (2) records from Dr. W.B. of Mountain View Family Practice, dated since November 2006.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed back disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.




The examiner must identify any back disorder present SINCE THE FILING OF THE CLAIM (APPROXIMATELY JANUARY 2010), including, but not limited to, degenerative joint disease (DJD) and coccydynia.  

In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

	By "clearly and unmistakably" is meant that which is "undebateable."

If the examiner concludes that any back disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that the Veteran has had any back disorder since around January 2010 which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

The examiner must also provide an opinion as to whether any DJD began within one year after discharge from service.  




As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he has a current back disorder related to service.  In his January 2010 claim, he reported that he pulled his back when unloading engines in service.  He described another "back episode" about six months after separation from service, when he could not get out of bed, and reported trouble with his back since.  

* In his March 1968 Report of Medical History at enlistment, the Veteran reported recurrent back pain.  The examiner's note is partially illegible, but appears to report back pain occurring 11/2 years earlier.  On examination, clinical evaluation of the spine was normal.  

* In August 1970, the Veteran complained of pain at L4-L5 for two weeks, usually after bowling.  He denied trauma.  The impression was lumbosacral strain.  X-ray of the lumbar spine revealed no significant abnormalities.  

* The Veteran returned for treatment four days later with complaints of back pain.  The impression was lumbosacral back sprain.  A second impression from that date indicates lumbosacral sprain secondary to tight hamstrings.  

* In his April 1971 Report of Medical History at separation, the Veteran reported having back trouble and the examiner noted that he had back strain a year ago but was "OK now."  On examination, clinical evaluation of the spine was normal.  

* In August 1971, the Veteran completed a Statement of Medical Condition, in which he indicated that, to the best of his knowledge, there had been no change in his medical condition since his last separation examination.  

* During private treatment in July 1984, the Veteran reported that he was "not hurting anywhere."  

* During private treatment in June 1989, the Veteran reported that he fell at work and landed on his tailbone.  The assessment was fractured coccyx.  During a recheck a week later, the Veteran reported that his back was feeling better.  

* During private treatment in August 1991, the Veteran complained of general malaise with progressive problems including fever, chills, frequency, urgency, and low back pain.  The assessment was prostatitis.    

* In correspondence received in March 2010, J.A.M., the Veteran's former employer reported that he had known the Veteran for 30 years and recalled at least three times of his back "going out" suddenly while working on his back under a machine, in 1981, 1983, and the early 1990s.  

* In correspondence received in March 2010, the Veteran's wife reported that she had witnessed the Veteran experiencing severe back pain, with symptoms lasting approximately a week followed by gradual improvement, on a number of occasions over the course of their six year courtship and 23 year marriage.  

* In correspondence received in March 2010, the Veteran's ex-wife reported that she married the Veteran in 1969 and, sometime during that year, he experienced severe back pain while unloading heavy equipment at the post.  She stated that, from that point on, he had frequent bouts of pain where he could not bend from the waist and, when severe, would have to remain in bed for days at a time.  

* In March 2010, the Veteran reported that he injured his back when unloading diesel truck engines in service.  He stated that it still hurt to lift anything and, although he had no back problems at the time of his injury, he had been very limited as to what he could do since.  

* During VA treatment in July 2010, the Veteran complained of back discomfort, specifically, burning across his low back when bending, pulling, or lifting things.  He denied significant injury or trauma.  Examination of the back revealed no costovertebral angle tenderness.  Range of motion was full.  The pertinent impression was backache and an X-ray was requested.  

* August 2010 X-ray of the lumbar spine revealed DJD throughout, most severe at the L5-S1 level.  There were no other abnormalities of the lumbar spine.  

* Private treatment records dated from November 2011 to March 2012 reflect diagnoses of and treatment, including sacrococcygeal joint injections, for coccydynia.  In November 2011, the Veteran gave a long history of increasing tailbone pain which worsened a month earlier after a long plane ride.  

* In June 2012, the Veteran underwent a limited bone scan because of a coccygeal injury with continued pain.  No abnormal uptake was seen in the sacrum or coccyx.  

* During the July 2012 hearing, the Veteran testified that he first injured his back while unloading engines in service.  He stated that he was treated with muscle relaxers and pain medicine and reported that his pain "would go away, but then, you know, over time it just comes back for no apparent reason."  He stated that, after service, he received treatment from a private physician, reporting that, after about two weeks, his symptoms would go away.  The Veteran added that, over the years, this probably happened 10 times.  He added that he self-medicated with ice packs and over-the-counter medication.  He testified that he did not recall having back pains prior to service.  

In rendering the requested opinion, the examiner must consider the Veteran's January 2010 report of pulling his back in service with another "back episode" about six months after separation and trouble with his back since.  The examiner is advised that the Veteran is competent to report an in-service injury and is also competent to describe symptoms which are capable of his lay observation, such as pain.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


